DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2017/0239424).
Claim 1, Wei teaches a drug delivery device comprising: 
-a housing (Fig. 13, (215, 216)) extending along a main axis (seen in Fig. 13), 
-a drug expelling mechanism (Fig. 12, (210, 206)), 
- a torsion spring (Fig. 12, (208)) adapted to power the drug expelling mechanism ([0062] wherein the spring (208) drives drug expelling via plunger (210)), the torsion spring (208) comprising a first spring end arranged stationarily with respect to the housing (seen in Fig. 11, annotated below, (208*)) and a second spring end capable of rotation about the main axis (seen in Fig. 11, annotated below, (208**) where second spring end is secured to (209), which rotates [0062]), 

    PNG
    media_image1.png
    695
    527
    media_image1.png
    Greyscale


- a spring end retainer (Fig. 11, (209)) to which the second spring end is attached, the spring end retainer being rotationally fixed relative to the rotatable shaft (seen in [0062] and Fig. 11, annotated, (208**) second spring end is secured to (209), which rotates along the rotatable shaft (203)), 
-a nut member (Fig. 11, (209)) engaged with the non-self-locking thread, the nut member being axially movable by translation relative to the housing to thereby travel the non-self-locking thread between a first position in which the torsion spring is in a relaxed state (seen in Fig. 12) and a second position in which the torsion spring is in a strained (seen in Fig. 11 in the rightmost depiction having 208 compressed) state ([0062] wherein (209) engages the threads of (206) and moves axially along with (206) relative to the housing, as seen in Fig. 11), and 
- an input structure (Fig. 11, (202, 206a)) operable to strain the torsion spring (208), the input structure (Figs 11-12, where (202) and (206a) translate axially relative to the housing, seen between Figs 11 and 12) being axially movable by translation relative to the housing and including an interface portion (202) which is accessible for operation from an exterior of the housing (seen in Figs 11-12), the nut member (209) being axially fixed with respect to the input structure (202, 206a), whereby the rotatable shaft (203) rotates in response to a translational motion of the interface portion ([0062] wherein dialing cylinder (203) rotates).
This embodiment of Weis fails to disclose a rotatable shaft having a non-self-locking thread.  In a separate embodiment, Weis discloses the rotatable shaft having a non-self-locking thread (seen in another embodiment of Wei, Fig. 23 and [0064], having threads on (302) for engaging (305), thus being axially fixed with the housing (305)) and being axially fixed with respect to the housing


Regarding Claim 2, Wei teaches the modified drug delivery device according to claim 1, wherein the torsion spring (208) and the rotatable shaft (203) are arranged such that proximal movement of the nut member (209) relative to the housing (215, 216) causes rotation of the spring end retainer (209) in a spring straining direction.

Regarding Claim 3, Wei teaches the modified the drug delivery device according to claim 1, further comprising a releasable retaining mechanism (Fig. 11, (206a)) for holding the torsion spring (208) in the strained state (as seen in Fig. 11 in the rightmost depiction where the spring is compressed (strained)), the releasable retaining mechanism comprising a ratchet arm (Fig. 11, (206a)) being rotationally locked with respect to the spring end retainer (209) and axially movable between a retained position (seen in Fig. 11, in the rightmost depiction), in which the ratchet arm (206a) is engaged with a ratchet surface (Fig. 11, (202a)) rotationally locked with respect to the housing (215, 216) and rotation of the spring end retainer (209) in a spring unwinding direction thereby is prevented ([0062] wherein 206a prevents release of 208), and a released position (seen in Fig. 12), in which the ratchet arm (206a) is disengaged from the 

Regarding Claim 4, Wei teaches the modified drug delivery device according to claim 1, wherein the nut member (209) forms part of the input structure ([0061-0062] wherein dose input is determined by axial location of (209) on (206), therefore are part of the (dose) input structure).

Regarding Claim 5, Wei teaches the modified drug delivery device according to claim 1, further comprising a reservoir holder (Fig. 13, (216)) for holding at least one drug reservoir (seen in Fig. 11, (211) inside (216)), the reservoir holder (216) being axially fixed to a distal end portion of the housing (Fig. 13, (215)) and comprising an axially extending linear track (wherein (216) engages with linear extending track feature (217b)) in which the interface portion is slidably arranged (housing (215) houses the interface portion (202)).

Regarding Claim 6, Wei teaches the modified drug delivery device according to claim 5, further comprising an injection needle device (seen in Fig. 12 at the distal end) comprising an injection needle unit (Fig. 12, (211a)) configured for attachment to a distal end portion of the reservoir holder (Fig. 11, (211)) by relative translational motion, wherein the axially extending linear track (seen in Fig. 20, seen in (217)) extends from the distal end portion of the reservoir holder (216), and wherein a portion of the injection needle device is configured to interact with the interface portion during attachment of the injection needle unit (211a).

Regarding Claim 7, Wei teaches the modified drug delivery device according to claim 6, wherein the injection needle device (seen in Fig. 12 at the distal end) further comprises a removable needle container (Fig. 31, (212)) for housing and protecting the injection needle unit (Fig. 32, (211a)) in a pre-use condition ([0067] wherein protection occurs before injection, therefore in pre-use condition), and wherein the portion of the injection needle device which is configured to interact with the interface portion during attachment of the injection needle unit comprises an abutment portion of the removable needle container ([0070] wherein the needle container is removed).

Regarding Claim 8, Wei teaches the modified drug delivery device according to claim 6, wherein the axially extending linear track extends a distance which corresponds to an axial extent of the non-self-locking thread (seen in Fig. 12, wherein the dispensed position illustrates the portion of the rod (206) comprising the non-self-locking threads extends a distance which corresponds to an axial extent of (216), which contains (217), seen in Fig. 20).

Regarding Claim 9, Wei teaches the modified drug delivery device according to claim 5, wherein the axially extending linear track is arranged in an exterior surface of the reservoir holder (seen in Figs 19-20, wherein the track (217b, c) is arranged in an exterior surface of (217) which is within the reservoir holder (216)).

Claim 10, Wei teaches the modified drug delivery device according to claim 1, wherein the spring end retainer forms part of the rotatable shaft (seen in the embodiment of Fig. 32, wherein the spring end retainer (309) forms part of the rotatable shaft (503)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783